FOR PUBLICATION



ATTORNEY FOR APPELLANT:                     ATTORNEYS FOR APPELLEE:
JAMES C. SPENCER                            GREGORY F. ZOELLER
Dattilo Law Office                          Attorney General of Indiana
Madison, Indiana
                                            ANGELA N. SANCHEZ
                                            LARRY D. ALLEN
                                            Deputies Attorney General
                                            Indianapolis, Indiana

                                                                   NOV 20 2013, 10:09 am

                           IN THE
                 COURT OF APPEALS OF INDIANA

ERIC RASNICK,                               )
                                            )
     Appellant-Defendant,                   )
                                            )
        vs.                                 )        No. 39A01-1211-CR-526
                                            )
STATE OF INDIANA,                           )
                                            )
     Appellee-Plaintiff.                    )

                  APPEAL FROM THE JEFFERSON CIRCUIT COURT
                         The Honorable Ted R. Todd, Judge
                          Cause No. 39C01-1109-FB-888


                                 November 20, 2013
                            OPINION – FOR PUBLICATION

MATHIAS, Judge
        Eric Rasnick (“Rasnick”) was convicted in Jefferson Circuit Court of Class B

felony burglary and Class D felony theft and sentenced to the Department of Correction

for an aggregate sentence of thirty-six years. Rasnick raises four issues on this appeal,1

which we restate as follows:

          I.    Whether the trial court abused its discretion in admitting evidence of the
                “show-up” identification of Rasnick and items seized during the search
                based on that identification;

         II.    Whether the trial court abused its discretion in admitting GPS evidence
                against Rasnick;

        III.    Whether the evidence is sufficient to support Rasnick’s conviction for
                burglary; and

        IV.     Whether Rasnick’s sentence is inappropriate in light of the nature of the
                offense and the character of the offender.

        Affirmed.

                                 Facts and Procedural History

        On September 25, 2011, Rasnick spent the afternoon at a Madison, Indiana

winery, sampling wine with Tamara Campbell (“Campbell”), Jessica Starks (“Starks”),

and Brandon Eugene Stidham (“Stidham”). At the time, Rasnick was on parole for a

previous burglary conviction and was being monitored by Scott County Community

Corrections via a GPS tracking bracelet on his ankle.

        The four individuals left the winery in Campbell’s red, four-door 1996 Chevrolet

Corsica, license plate number NN3776, with Rasnick driving. Rasnick drove the group to


1
  We held oral argument in this case on November 4, 2013, at Cathedral High School in Indianapolis,
Indiana. We would like to extend our thanks to the students, staff, faculty, and administration of the
school for their hospitality, and we commend counsel for the quality of their written and oral advocacy.
                                                   2
Hanover College, where he had previously worked laying carpet. Rasnick parked the car

near the college’s Wiley Hall dormitory and both Rasnick and Campbell went inside the

dormitory. Starks and Stidham remained in the car.

       Once inside, Rasnick and Campbell went to the basement of the dormitory and

entered room number 33. There, they dumped several books from a blue backpack that

they found in the room, took a laptop computer and three cameras, and left the room.

       At the time of the burglary, room 33 was occupied by Hanover students Sarah

Lathrop (“Lathrop”) and Christiana Haynes (“Haynes”).         Lathrop and Haynes had

attended a local festival during the afternoon of September 25 and returned to the dorm

between 5:00 and 5:30 p.m. Haynes stopped on the dormitory’s first floor to talk to her

resident assistant and Lathrop proceeded alone to the basement of the dormitory.

       As Lathrop walked through the basement’s lobby toward the room she shared with

Haynes, she passed a male and female, neither of whom she recognized as Hanover

students, but whom she later identified as Rasnick and Campbell. Rasnick and Campbell

were walking towards Lathrop from the general direction of room 33. Rasnick was

carrying a black trash bag. When Rasnick and Campbell passed Lathrop in the lobby, all

three of them paused and looked at one another for a moment, and Lathrop made eye

contact with both Rasnick and Campbell. Rasnick and Campbell then turned and hurried

across the lobby and up the stairs leading out of the basement. Lathrop watched Rasnick

and Campbell leave and noticed a black tattoo on the back of Rasnick’s right calf as he

climbed the stairs.



                                            3
       Rasnick and Campbell also passed by Haynes in a first floor hallway of the dorm

as she waited outside her resident assistant’s room.         Haynes thought Rasnick and

Campbell looked suspicious, so she watched them closely as they left the building.

Haynes later identified Campbell as the person who was carrying the black trash bag.

Like Lathrop, Haynes noticed the large black tattoo on the back of Rasnick’s calf.

       In the meantime, Lathrop had returned to her dorm room and noticed that the door

was open. Once inside the room, she looked around and saw that the books that had been

in her backpack had been dumped on the floor and that Haynes’s laptop was missing

from her desk. Haynes entered the room a moment later, as Lathrop was still looking

around. Lathrop told Haynes that their “stuff was gone” and “asked where those two

people went.” Tr. p. 127. Haynes told Lathrop that she had seen Rasnick and Campbell

walk out through the north entrance to the dormitory. The two girls then ran upstairs and

outside just in time to see Rasnick, Campbell, and two others drive away in Campbell’s

car. Lathrop chased after the car and came within ten feet of it. As the car sped off,

Lathrop noted the last four digits on the car’s license plate: 3776.

       Lathrop and Haynes then contacted campus security, and campus security called

the Hanover police. Lathrop and Haynes reported to the responding officers that their

dorm room had been burglarized and gave the officers a description of Rasnick,

Campbell, and the car in which the two fled. They also described the car’s partial license

plate number and the items stolen from their room.

       The Hanover police broadcast the description provided by the victims. A few

minutes later, Jefferson County Sheriff’s Deputy Shane Gibson spotted a car matching

                                              4
that description traveling along Highway 356. He followed the car over the county line

into Scott County, where the car pulled into the driveway of a residence. Rasnick,

Campbell, Stark, and Stidham exited the car and raised the car’s hood. Deputy Gibson

approached the car from the passenger side and noticed a blue backpack on the

floorboard of the front passenger side.     He called for backup and ordered the four

occupants to sit behind the car.

       Police then radioed campus security to inform Lathrop and Haynes that a vehicle

matching the description they had provided had been stopped and asked the two victims

to come to the location where the car was stopped to try to make an identification. The

police did not describe the occupants of the car or reveal the presence of the blue

backpack in the car.

       Hanover Police Sergeant Ian Pearson drove Lathrop and Haynes to the residence

where the car was stopped. As Pearson’s cruiser approached the scene, both victims

spontaneously identified Campbell as the woman they had seen inside the dormitory.

After exiting Pearson’s car, both victims also quickly identified Rasnick.

       Police then searched Campbell’s car, apparently pursuant to her consent to do so.

Inside, they found the blue backpack belonging to Lathrop. Inside the backpack, they

discovered Haynes’s laptop and one of Haynes’s missing cameras. After searching the

nearby roadside, police found another of Haynes’s cameras, this one with a broken lens

and serious water damage. A third camera was never recovered.




                                             5
        On September 26, 2011, Rasnick was charged with Class B felony burglary, Class

D felony theft, and Class A misdemeanor driving while license suspended. The State

also alleged that Rasnick was an habitual offender.

        On September 18, 2012, Rasnick filed a motion to suppress. In the motion,

Rasnick claimed that the victims’ “show-up” identification of Rasnick was impermissibly

suggestive and that evidence seized pursuant to the subsequent search of the vehicle

should be suppressed as the result of the improper identification. On September 21,

2012, Rasnick filed a motion in limine seeking suppression of any evidence that revealed

that he was on a Scott County Community Corrections GPS monitoring system at the

time of the burglary. After a suppression hearing, the trial court denied both motions, but

ruled that the GPS evidence could be used only to show Rasnick’s locations during the

relevant time period.2

        A three-day jury trial commenced on September 25, 2012.                      The jury found

Rasnick guilty of Class B felony burglary and Class D felony theft.3 Thereafter, Rasnick

admitted his habitual offender status. On October 24, 2012, the trial court sentenced

Rasnick to an aggregate sentence of thirty-six years, eighteen years for burglary and

eighteen years for being an habitual offender. Rasnick now appeals.




2
  At trial, the State presented to the jury an electronic record of Rasnick’s movements between 5:00 p.m.
and 5:45 p.m. on September 25, 2011. Rasnick’s movements appeared as a red dot moving on a map.
The evidence showed that, during the period in question, Rasnick first made a stop on Hanover’s campus
and then another stop at the residence along Highway 356 where he was later arrested.
3
   Before any evidence was presented, Rasnick pleaded guilty in open court to Class A misdemeanor
driving while license suspended.
                                                   6
                                 I. Admission of Evidence

       Rasnick makes two arguments regarding the admission of evidence.                  First,

Rasnick argues that the trial court abused its discretion when it admitted the “show-up”

identification by the two victims and the evidence seized pursuant to the identification.

Second, Rasnick asserts that the trial court abused its discretion when it admitted GPS

evidence of Rasnick’s movements during the period of time in which the crime occurred.

       In reviewing these claims, we note that the admission of evidence is within the

sound discretion of the trial court, and we review the court’s decision only for an abuse of

that discretion. Boatner v. State, 934 N.E.2d 184, 186 (Ind. Ct. App. 2010). The trial

court abuses its discretion only if its decision is clearly against the logic and effect of the

facts and circumstances before the court, or if the court has misinterpreted the law. Id.

       A. Identification Evidence

              1. Undue Suggestiveness

       Rasnick argues that the show-up identification procedure was unduly suggestive,

and that therefore, the trial court abused its discretion in admitting the identification and

the evidence seized pursuant to the identification.          The Fourteenth Amendment’s

guarantee of due process of law requires the suppression of evidence when the procedure

used during a pretrial identification is impermissibly suggestive. Harris v. State, 716

N.E.2d 406, 410 (Ind. 1999). In some circumstances, a show-up identification “may be

so unnecessarily suggestive and so conducive to irreparable mistake as to constitute a

violation of due process.” Hubbell v. State, 754 N.E.2d 884, 892 (Ind. 2001).



                                              7
       We review challenges to show-up identifications by examining the totality of the

circumstances surrounding the identification, including (1) the opportunity of the witness

to view the offender at the time of the crime; (2) the witness’s degree of attention while

observing the offender; (3) the accuracy of the witness’s prior description of the offender;

(4) the level of certainty demonstrated by the witness at the identification; and (5) the

length of time between the crime and the identification. Adkins v. State, 703 N.E.2d 182,

186 (Ind. Ct. App. 1998). “‘Identifications of a freshly apprehended suspect have been

held to be not unnecessarily suggestive despite the suggestive factors unavoidably

involved in such confrontations because of the value of the witness’s observation of the

suspect while the image of the offender is fresh in his mind.’” Lyles v. State, 834 N.E.2d

1035, 1044-45 (Ind. Ct. App. 2005) (quoting Lewis v. State, 554 N.E.2d 1133, 1135 (Ind.

1990)).

       To support his argument that the identification was unduly suggestive, Rasnick

points to Lathrop’s testimony that, before the show-up identification, a police officer told

her, “I think we have the people that had your stuff.” Tr. pp. 47-48, 167. Rasnick argues:

       The identification of Rasnick and Campbell is unreliable since Lathrop and
       Haynes were given every expectation that they would make an
       identification once they arrived because of the suggestive statements by
       police that they had stopped the persons who had taken their property and
       that the car matched the description. Furthermore, the two alleged victims
       traveled to the scene together and made their identification together at the
       same time.

Appellant’s Br. at 11-12.

       Rasnick cites Stovall v. Denno, where the United States Supreme Court noted that

“[t]he practice of showing suspects singly to persons for the purpose of identification, and

                                             8
not as part of a lineup, has been widely condemned.” Stovall v. Denno, 388 U.S. 293,

302, 87 S.Ct. 1967, 1972, 18 L.Ed.2d 1199 (1967), overruled on other grounds. Rasnick

declares the suggestiveness of the identification in the present case “far more egregious

than cases where [our] Supreme Court found that show-up identifications should have

been suppressed[.]” Specifically, he points to Wethington v. State, 560 N.E.2d 496 (Ind.

1990) and Hubbell v. State, 754 N.E.2d 884 (Ind. 2001).4

        In Hubbell v. State, a witness in a homicide prosecution observed a man get into a

van with a woman who was similar in appearance to the homicide victim. Hubbell v.

State, 754 N.E.2d 884, 891 (Ind. 2001). The witness saw the man’s face from a distance

of about thirty feet and for approximately three seconds. The witness also noticed the

license plate number of the van. Six hours after her observation, the police presented the

appellant to her in a show-up procedure. The witness told officers that she thought the

appellant was the man she had seen, but she was uncertain. Our supreme court held that

this show-up identification was unduly suggestive, emphasizing the fact that the

identification occurred six hours after the witness’s observation. Id. at 892.

        In Wethington v. State, two armed men broke into the house occupied by the three

victims, bound the victims, and stole cash and marijuana. 560 N.E.2d 496, 501-02 (Ind.

1990). The police arrived shortly after the intruders had fled. While some of the officers
4
   In Wethington, our supreme court held that the erroneous admission of evidence of show-up
identifications of the defendant was harmless where in-court identifications had an independent basis
established by victims' ability to observe the defendant and their accurate descriptions of him, and where
items stolen from the victims were discovered during initial pat down of the defendant. Wethington, 560
N.E.2d at 503. In Hubbell, our supreme court held that the admission of a witness's unduly suggestive
pre-trial identification of a murder defendant was harmless error where the witness had given the
defendant's license plate number to police, the witness’s description roughly matched the defendant’s
actual appearance, police found incriminating fibers in the defendant’s van, and the defendant made a
confession. Hubbell, 754 N.E.2d at 892.
                                                    9
searched the house, other officers questioned the victims and compiled a collective

description of the intruders. Two hours after the crime, two of the victims were taken in

separate police cars to an intersection where the appellant and his accomplice had been

stopped by a police officer. One of the victims testified that, en route to the scene, an

officer told him that they had “picked up a couple of hitchhikers and wanted us to come

and see if they [were] the right ones that had been to our house.” Id. Another officer told

the other victim that “they had picked up two hitchhikers on State Road 39 and they

didn’t know for sure if they [were] the men that [were] at our house, they just wanted us

to go look at them to make sure.” Id.

       In Wethington, there were three police cars and at least seven law enforcement

officers present at the intersection at which the identifications occurred. A gun and knife

seized from the appellant were displayed on the hood of one of the police cars. Both

victims identified the appellant immediately as one of the intruders. An hour later, three

hours after the crime, all three victims were taken to a fire station where numerous law

enforcement officers were present and the weapons were again displayed prominently.

The victims again identified the appellant as one of the intruders. The Indiana Supreme

Court held that these show-up identifications were “egregious” and “deserving of the

strongest judicial condemnation.” Id. at 502.

       The present case is distinguishable from both Hubbell and Wethington, most

importantly because the identification occurred within thirty minutes of the crime.

Moreover, the stolen goods were not removed from the car until after the victims had

identified Rasnick. Although there is some conflict in the testimony, en route to the

                                            10
scene, the police did not make any statement that the people detained were definitely

those the victims had seen in the dormitory and did not state that they had found the

victims’ property.5 When the victims arrived at the scene of the stopped vehicle, both

quickly and unequivocally identified Rasnick as the man they had seen, despite the

presence of another male at the scene.

        Therefore, in light of the totality of the circumstances surrounding this

identification, we conclude that the show-up identification procedure was not unduly

suggestive, and the trial court did not abuse its discretion in admitting the identification

and the evidence seized pursuant to the identification.

                2) In-Court Identification

        Relying on his arguments concerning the show-up identification, Rasnick also

argues that “[t]he impermissible suggestibility and unreliability of the show-up

identification tainted the in-court identification of Rasnick, due to the fact that he had

already been seen at the scene of his arrest and improperly identified by Lathrop and

Haynes.” Appellant’s Br. at 12.

        Even where a show-up identification is deemed unduly suggestive, a subsequent,

in-court identification may still be admissible if the State proves that an independent

basis for the in-court identification exists. See Gordon v. State, 981 N.E.2d 1215, 1219

(Ind. Ct. App. 2013). In determining whether an independent basis for the in-court

identification exists, the inquiry is whether, under the totality of the circumstances


5
  The record indicates that Lathrop testified in a deposition that the police said, “I think we have the
people that had your stuff.” Tr. p. 47. At trial, Lathrop did not recall making that statement. Id.
                                                  11
surrounding the witness’s initial observation of the perpetrator at the scene of the crime,

the witness could (1) resist any suggestiveness inherent in the improper show-up staged

by the police and (2) make an accurate in-court identification based on that earlier

observation. See Hale v. State, 976 N.E.2d 119, 124 (Ind. Ct. App. 2012).

       Here, both Lathrop and Haynes were able to observe Rasnick closely at the

dormitory. The victims discovered the burglary immediately after encountering Rasnick.

Both victims noticed the tattoo on the back of Rasnick’s leg. The victims immediately

provided to police a detailed description of Rasnick. Therefore, there was an independent

basis for the victims’ in-court identification of Rasnick. See Heiman v. State, 511 N.E.2d

458, 460 (Ind. 1987) (finding sufficient independent basis to support admission of in-

court identification where both victims “had the opportunity to view appellant at close

range under good lighting conditions, both gave an accurate description and both

independently and unequivocally identified appellant from the original photo array on the

day of the crime”).

       Under these facts, even if we were to conclude that the trial court abused its

discretion by admitting evidence of the show-up identification, the trial court’s admission

of the victims’ subsequent in-court identifications of Rasnick was proper.

       B. GPS Evidence

       Rasnick next asserts that the trial court abused its discretion by admitting GPS

evidence pointing to Rasnick’s movements on the day of the burglary. Specifically,

Rasnick argues that the “prejudicial value of the GPS evidence far outweighed any

probative value” because the “mere fact that he was on GPS” likely “created speculation

                                            12
by the jury as to why he was being monitored.” Appellant’s Br. at 14. He contends that

the GPS evidence contained “minimal probative value” because “[t]he fact that Rasnick,

according to GPS, was at Hanover College in and of itself does not prove he participated

in any crime.” Id.

       Indiana Evidence Rule 403 provides that relevant evidence “may be excluded if

its probative value is substantially outweighed by the danger of unfair prejudice[.]”

However, all evidence is “inherently prejudicial” and, therefore, the Rule 403 analysis

“boils down to a balance of the probative value of the proffered evidence against the

likely unfair prejudicial impact of that evidence.” Duvall v. State, 978 N.E.2d 417, 428

(Ind. Ct. App. 2012) (citing Carter v. State, 766 N.E.2d 377, 382 (Ind. 2002)). This

balancing is “a discretionary task best performed by the trial court.” Bostick v. State, 773

N.E.2d 266, 271 (Ind. 2002).

       Here, the GPS data was probative because it provided objective evidence as to

Rasnick’s locations and movements during the precise period of time in which the crime

occurred. The data placed Rasnick at both the scene of the burglary and at the scene of

the arrest. Furthermore, any improper prejudicial effect was limited very effectively at

trial by the court. Before presentation of the evidence, the parties stipulated that the jury

would neither be advised that Rasnick was on GPS monitoring because he was a parolee,

nor that he was being monitored by Scott County Community Corrections at the time of

the burglary. When questioning the witness who testified as to the GPS information, the




                                             13
State was careful not to elicit any testimony as to the witness’s place of employment6, the

fact that Rasnick was on parole, or Rasnick’s prior convictions. The jury was not

informed that the method of monitoring was a tracking bracelet. The trial court offered to

give a limiting instruction to the jury regarding the GPS evidence, but Rasnick’s counsel

declined.

         Given the care taken by the trial court to minimize speculation by the jury as to the

purpose of the GPS monitoring, we conclude that the probative value of the GPS data

substantially outweighs any potential prejudicial effect. Therefore, the trial court did not

abuse its discretion in admitting the evidence.

         C. Harmless Error

         Even if we concluded that the trial court erred in admitting the identity

confirmation and stolen items obtained from the show-up identification procedure and the

GPS tracking evidence, these errors would nonetheless be harmless. An error is harmless

if there is “substantial independent evidence of guilt satisfying the reviewing court there

is no substantial likelihood the challenged evidence contributed to the conviction.”

Turner v. State, 953 N.E.2d 1039, 1059 (Ind. 2011). “Generally, errors in the admission

of evidence are to be disregarded unless they affect the substantial rights of a party.” Id.

         In Wethington, one of the cases upon which Rasnick relies, our supreme court

held that even though the show-up identification of the appellant was unduly suggestive,

“it is clear as well that the error in admitting the evidence of the pre-trial confrontations

was harmless beyond a reasonable doubt.” Wethington, 560 N.E.2d at 503. There, the

6
    The witness, Amanda Hurt, was a Community Corrections Officer with Scott County.
                                                  14
victims observed the appellant in a well-lit room, the appellant was unmasked and came

within inches of the victims’ faces when he bound their hands, the victims’ descriptions

of the appellant corresponded roughly with the appellant’s actual appearance, and the

victims later testified that when they saw the appellant at the scene of the identification,

they knew immediately that he was one of the intruders.

       Likewise, in Hubbell, our supreme court found that the witness’s identification of

the appellant’s van by license plate number and the description of the appellant the

witness provided prior to the show-up identification, together with the fiber and grass

evidence found in the appellant’s van and the appellant’s confession, rendered any error

in the admission of the witness’s identification harmless. Hubbell, 754 N.E.2d at 892.

       In the present case, there was substantial independent evidence of guilt supporting

Rasnick’s conviction such that we are satisfied that any error was harmless. Lathrop and

Haynes closely observed Rasnick in a well-lit dormitory lobby. They both immediately

and unequivocally identified him at the location where the car was stopped. Their

descriptions of Rasnick roughly matched with his actual appearance.7 Jessica Stark, one

of the four occupants of the car on the night of the crime and a longtime friend of

Rasnick’s, testified that Rasnick drove the car to the dormitory, entered the building, and

later exited carrying a blue backpack. The stolen items were recovered from the car.

GPS data placed Rasnick at the dorm and at the location where the car was stopped. In

7
  Both victims testified that, at the scene of the crime, Rasnick was wearing a light-colored hooded
sweatshirt and shorts. Lathrop testified that, when she saw Rasnick and Campbell, Rasnick was carrying
the black trash bag. Haynes testified that, when she saw Rasnick and Campbell, Campbell was carrying
the trash bag. Lathrop testified that Rasnick was not wearing the hooded sweatshirt at the scene of the
identification. Haynes could not remember whether or not Rasnick was wearing the hooded sweatshirt.
Both victims testified that they did not see the black trash bag at the scene of the identification.
                                                  15
light of this overwhelming evidence of Rasnick’s guilt, we conclude that any error in

admitting the show-up identification and GPS evidence was harmless.


                                    II. Sufficiency of Evidence

        Rasnick next claims that the State presented insufficient evidence to support his

conviction for burglary. Upon a challenge to the sufficiency of evidence, we neither

reweigh the evidence nor judge the credibility of the witnesses. Instead, we respect the

exclusive province of the trier of fact to weigh any conflicting evidence. McHenry v.

State, 820 N.E.2d 124, 126 (Ind. 2005). We consider only the probative evidence and

reasonable inferences supporting the verdict, and we will affirm if the probative evidence

and reasonable inferences drawn from the evidence could have allowed a reasonable trier

of fact to find the defendant guilty beyond a reasonable doubt. Id.

        To sustain a conviction for Class B felony burglary, the State was required to

prove beyond a reasonable doubt that Rasnick broke and entered the victims’ dwelling

with the intent to commit a felony therein.8 Ind. Code § 35-43-2-1. Rasnick argues that

the State failed to prove that he was the person the victims saw inside the dormitory. He

claims that the evidence presented did not exclude Stidham, the other male passenger in

the car, as the individual who burglarized the victims’ dorm room. Rasnick emphasizes

that Stidham also has tattoos and that Tamara Campbell’s testimony indicates that it was

Stidham who threw one of the stolen cameras out of the window.


8
  Ind. Code § 35-43-2-1 provides, “[a] person who breaks and enters the building or structure of another
person, with intent to commit a felony in it, commits burglary, a Class C felony. However, the offense is
a Class B felony if it is committed while armed with a deadly weapon or the building or structure is a
dwelling[.]”
                                                   16
       Rasnick’s claims in this regard are really a request that we reweigh the evidence,

which we may not do. See McHenry v. State, 820 N.E.2d 124 (Ind. 2005); Stewart v.

State, 866 N.E.2d 858 (Ind. Ct. App. 2007); Calhoon v. State, 842 N.E.2d 432 (Ind. Ct.

App. 2006). At trial, Lathrop testified that she observed Rasnick and Campbell walking

through the dormitory basement from the direction of her room. She stated that she saw

both of their faces, made eye contact with them, and then watched them walk up the stairs

out of the basement. She testified that she viewed Rasnick’s tattoo at eye level and noted

its distinctive shape, size, color, and location.

       Haynes testified that she saw Rasnick and Campbell when they reached the

dormitory’s first floor from the basement. She said, “[t]hey looked really suspicious, so I

was keeping my eye on them.” Tr. p. 194. She testified that they passed her in the

“pretty thin hallway” closely enough that they were within an arm’s reach of her. Tr. p.

195. Like Lathrop, Haynes noticed Rasnick’s tattoo.

       Less than half an hour after the burglary, police stopped Rasnick driving a car

matching the description provided by the victims. When brought to the scene, both

victims unequivocally identified Rasnick as the person they had seen in the dormitory.

The police searched the vehicle and discovered Lathrop’s backpack, Haynes’s laptop, and

one of the stolen cameras on the floorboard of the front passenger seat. Another of the

cameras was found a short distance away. GPS monitoring records show that Rasnick

was on campus and even indicate that he was inside the dormitory when the crime




                                               17
occurred.9 Both victims identified Rasnick in court and Lathrop identified Rasnick’s

tattoo in court. Stark and Campbell testified that it was Rasnick, not Stidham, who

entered the dormitory and later exited carrying the blue backpack containing the stolen

items. Stark also testified that, while Stidham does have tattoos, she did not believe that

he has any tattoos on either of his legs. This evidence is sufficient to support Rasnick’s

burglary conviction.

                                   III. Inappropriate Sentence

        Finally, Rasnick argues that his aggregate thirty-six year sentence is inappropriate

in light of the nature of the offense and the character of the offender. This court may

revise a sentence otherwise authorized by statute if, “after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of

the offense and the character of the offender.” Appellate Rule 7(B).

        In our review of sentences, “we must and should exercise deference to a trial

court’s sentencing decision, both because Rule 7(B) requires us to give ‘due

consideration’ to that decision and because we understand and recognize the unique

perspective a trial court brings to its sentencing decisions.” Trainor v. State, 950 N.E.2d

352, 355 (Ind. Ct. App. 2011), trans. denied. Our principal role when reviewing and

revising sentences “should be to attempt to leaven the outliers, and identify some guiding

principles for trial courts and those charged with improvement of the sentencing statutes,

[] not to achieve a perceived ‘correct’ result in each case.” Cardwell, 895 N.E.2d 1219,


9
   State’s Exhibit 21 featured a red dot indicating Rasnick’s precise location on the GPS diagram “to the
right of Wiley Hall and … a dot to the left of Wiley Hall and a line straight up.” Tr. pp. 303-04.
                                                   18
1225 (Ind. 2008). It is the burden of the appellant to persuade us that the sentence

imposed by the trial court is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080

(Ind. 2006).

       The sentencing range for Class B felony burglary is six to twenty years, with the

advisory sentence being ten years. Ind. Code § 35-50-2-5. The sentencing range for a

habitual offender enhancement is six to twenty years. Ind. Code § 35-50-2-8. Here, the

trial court sentenced Rasnick to thirty-six years, or four years less than the maximum

sentence he could have received for the underlying crime and his habitual status.

       On October 24, 2012, following a sentencing hearing, the trial court issued a

sentencing order, which found five aggravating factors, including Rasnick’s prior

criminal history, his failure to appear at trial, his parole violation, the unlikelihood that

Rasnick would respond to a short prison term, and the fact that Rasnick violated the law

while out on bond in the present case. The trial court found one mitigating factor: the

fact that Rasnick was helping to care for his mother, who was suffering from cancer.

       Rasnick argues that the trial court “placed too much emphasis” on several of the

aggravating factors. Appellant’s Br. at 17. He seeks to downplay the factors, claiming

that his failure to appear on the morning of trial was caused by problems with his

transportation and that, eventually, he “willingly went with Deputy Gibson who was

looking for him.” Appellant’s Br. at 18. He further notes that “[a]ny parole [he] had was

up by the time [he] requested a bond reduction in January 2012” and that he received no

punishment for his failure to appear or violation of parole. Id. Finally, he asserts that he



                                             19
entered guilty pleas to driving while suspended and the habitual offender count and

“received little consideration for his concessions on these parts of the case.” Id.

       Rasnick also claims that the thirty-six year sentence was inappropriate given the

nature of the offense. He states:

       This was an unplanned entry into an unlocked dormitory building and room
       where a few electronic items were quickly taken. While burglary is always
       a serious offense, a close to maximum sentence on that charge should be
       reserved for situations involving pre-planning, forced entry, significant
       property loss and significant property damage. None of that was present
       here.

Appellant’s Br. at 18.

       Despite Rasnick’s attempts to minimize the nature of his offenses, the facts in this

case, and Rasnick’s criminal history, strongly support the trial court’s sentencing

judgment.    Rasnick entered into a Hanover College dormitory room without the

occupants’ consent and stole expensive electronics, later destroying one of the cameras

he had stolen. He has been convicted of five other felonies, one of which was a burglary

and two of which were thefts, as well as of three misdemeanors. He has been arrested

eighteen times since 2002.      This court has often noted that the significance of a

defendant’s criminal history varies based on the gravity, nature, and number of prior

offenses as they relate to the current offense. See Bryant v. State, 841 N.E.2d 1154, 1157

(Ind. 2006) (“a former conviction for burglary might make it appropriate to impose the

maximum sentence for a subsequent theft”); Wooley v. State, 716 N.E.2d 919, 929 n. 4

(Ind. 1999) (noting that a prior conviction for OWI would be a significant aggravator in a

subsequent alcohol-related offense). Rasnick’s prior convictions involving burglary and


                                             20
theft and the fact that Rasnick committed this offense while on parole do not reflect well

on his character.

       Therefore, giving due consideration to the trial court’s sentencing discretion, and

considering the nature of the offense and the character of the offender, we conclude that

the sentence imposed by the trial court is not inappropriate.



                                        Conclusion

       The trial court did not abuse its discretion by admitting the show-up identification

of Rasnick and GPS evidence of his whereabouts at the time of the crime and arrest. The

evidence provided by the State was sufficient to support Rasnick’s conviction for

burglary, and any error in the admission of that evidence was harmless error. Rasnick’s

sentence was not inappropriate in light of the nature of the offense and the character of

the offender.

       Affirmed.

NAJAM, J., and KIRSCH, J., concur.




                                             21